ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding, in which priority of invention was awarded the senior party, Hollup. The invention is an electrode, used in welding by means of an electric arc, and is expressed in a single count, which originated with Holslag and reads as follows:
“An electrode for use in electric arc welding and repairing, comprising a metal rod having a coating consisting principally of silica, preferably in the form of silicate of soda.”
 It will be observed that this is a broad count, and the junior party, having deliberately elected to claim the invention broadly, must stand or fall upon the claim as drawn. Had he desired to protect a specific embodiment of the invention, he should have framed his claim to that end. Scott v. Longtin,-App. D. C.-, 281 Fed. 606.
Each of the tribunals of the Patent Office has found, upon a review of the evidence, that Hollup reduced the invention, to practice pri- or to the earliest date of conception claimed by Holslag, and each has found the absence of proof of abandonment; in other words, that having first reduced the invention to practice, and in good faith filed an application, he is entitled to the award of priority. Notwithstanding the persuasive argument advanced by counsel for Holslag, we have been convinced, after close examination of the record, that no material error has been made to appear, and we therefore affirm the decision. See Bungay v. Grey,-App. D. C.-, 281 Fed. 423.
Affirmed.